Citation Nr: 1145856	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  10-14 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus (DM), type II, to include as due to herbicide exposure.

2.  Entitlement to service connection for a skin disorder (claimed as dermatology and severe skin rash), to include as due to herbicide exposure.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for hypertension, to include as secondary to DM, type II.

5.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	South Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from April 1971 to April 1973.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In December 2010, the Veteran testified during a hearing before the undersigned Veterans Law Judge at RO; a transcript of that hearing is of record.  During the hearing, the Veteran submitted additional evidence along with a waiver of initial RO consideration.  

The Board notes that in regards to the Veteran's claim for service connection for PTSD, based upon the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), which held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record, the Board has recharacterized the Veteran's claim as one for an acquired psychiatric disorder, to include PTSD. 


The issue of service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of service connection for DM, type II; service connection for an acquired psychiatric disorder, to include PTSD; and service connection for hypertension, to include as secondary to DM, type II, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims on appeal decided herein has been accomplished.

2.  A hearing loss disability was not manifested in service or within the Veteran's first post service year; and there is no evidence that the Veteran currently has a bilateral sensorineural hearing loss disability for VA purposes.

3.  A skin disorder was first reported by the Veteran more than 35 years after discharge from active service, and there is no evidence that relates the Veteran's current skin disorder to his military service.  


CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss was not incurred in or aggravated by military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).  

2.  A skin disorder (claimed as dermatology and severe skin rash), was not incurred in or aggravated by military service, nor may it be presumed to have been so incurred as due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. 
§ 3.159(b)(1).

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, an August 2008 pre-rating letter provided notice to the Veteran of the evidence and information needed to substantiate his claims for service connection on appeal.  This letter also informed the Veteran of what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter further requested that the Veteran submit any additional information or evidence in his possession that pertained to his claims.  The August 2008 letter also provided the Veteran with information regarding disability ratings and effective dates consistent with Dingess/Hartman.  The March 2009 RO rating decision reflects the initial adjudication of the claims for service connection on appeal.  Hence, the August 2008 letter-which meets all four of Pelegrini's content of notice requirement- also meets the VCAA's timing of notice requirement.
 
Additionally, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence of record includes the Veteran's service treatment records (STRs), VA medical records, and private medical records.   Also of record and considered in connection with the appeal is the transcript of the December 2010 Board hearing, as well as various written statements provided by the Veteran as well as by his representative, on his behalf.

The Board notes that the Veteran's representative contends that since the Veteran had an increase in hearing loss in service, by comparing audiometric findings on the Veteran's induction examination with findings on his separation examination, that a VA examination should be scheduled to determine if the Veteran has hearing loss related to military service.  

Under McLendon v. Nicholson, 20 Vet. App. 79, 81(2006), in disability compensation (service-connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See also 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4). 

However, the standards of McLendon are not met in this case.  Although STRs reflect an isolated occurrence for abnormal audiology findings, such was the result of impacted wax in the Veteran's ears, and that once removed, audiology findings returned to normal limits.  Moreover, there is absolutely no indication that the Veteran has bilateral hearing loss sufficient to be a disability for VA purposes.  Further, there is neither medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, nor credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.  The Federal Circuit recently held that "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and the Veteran's mere conclusionary generalized lay statement that service event or illness caused the claimant's current condition, such as in the present case, is insufficient to require the Secretary to provide a VA examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010). 

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the appellant has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim(s).  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture. See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b).

A.  Skin disorder

The Veteran seeks service connection for a skin disorder as a result of exposure to herbicides in Vietnam.  The Board notes that the Veteran's DD Form 214 confirms that he served in the Republic of Vietnam from September 1971 to April 1972, thus, exposure to herbicides is presumed.  

In addition to the above, absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all Veterans who served in Vietnam during the Vietnam Era.  See 38 U.S.C.A. § 1116(f) (West 2002) and 38 C.F.R. § 3.307(a)(6)(iii) (2011).

If a Veteran was exposed to a herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II or adult-onset diabetes mellitus), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e).  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

Recently, VA amended the list of covered diseases presumed service-connected due to herbicide exposure as to include the conditions of all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Parkinson's disease, and ischemic heart disease.  A new Note 3 to section 3.309(e) provides that "the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease." 
See 75 Fed. Reg. 52,202-53,216 (Aug. 31, 2010), to be codified later at 38 C.F.R. § 3.309(e).

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year, after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to Agent Orange may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303.

Initially, the Board notes that since the Veteran has never been diagnosed with chloracne or other acneform disease consistent with chloracne, thus service connection on a presumptive basis is not applicable.  

STRs are negative for complaints, symptoms, findings, or diagnosis of any skin disorder.  The Veteran's March 1973 separation examination reflects that his skin was evaluated as clinically normal.  

A November 2005 VA agent orange examination report reflects that the Veteran complained of an intermittent pruritic rash on his forehead and mid-chest area, though it is not bad today and he has not had any treatment since its onset about 10 years ago.  The diagnosis was intermittent pruritic rash for the past 10 years in the mid-chest and forehead.   

A January 2008 VA medical record reflects that the Veteran complained of itching on his back, legs and forehead for over 10 years.  He stated that he has been to a dermatologist in the past for this at VA.  Prednisone 10 milligrams daily, aveeno soap and desoximetasone ointment was given to him.  

In May 2008, the Veteran submitted his claim for service connection for a "dermatology" disability, claiming that it began in September 1973 and continued to the present.  

In a May 2008 letter, the Veteran stated that he has a rash all over his body that "goes and comes regularly, it itch and is very painful to the touch."  He asserts that this rash started while in Vietnam and is now getting worse.  Also, he stated that it leaves dark imprints all over his body.  

A December 2009 VA medical record notes that the Veteran had previously complained of a chronic, intermittent rash in multiple spots for years and states that he has been to a private dermatologist, but not since March.  He could not name a diagnosis or medications.  On examination, there was a dark patch about the size of a quarter not raised on his left wrist medially.  On lower abdomen, he had what may be folliculitis with what appeared to be multiple popular lesions not red or draining.  The examiner discussed with the Veteran that he should get a copy of his private doctor's notes and after review, the examiner would refer him to a dermatologist.  However, the examiner never received any outside records and currently, the Veteran had no complaints.  

During the December 2010 Board hearing, the Veteran testified that he has chronic itching associated with his skin, and that in the summer time it gets worse.  During the winter it is scaly, not itchy and he has dark spots.  See hearing transcript, page 18.

In this case, the record on appeal shows that the Veteran was not found to have skin manifestations for more than 35 years after his separation from active service.  In this regard, the Board notes that the first medical record showing that the Veteran had any complaints pertaining to his skin was during a November 2005 VA agent orange examination at which time he was diagnosed with intermittent pruritic rash for the past 10 years in the mid-chest and forehead.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Moreover, during the November 2005 VA agent orange examination the Veteran reported that he had had the rash for the past 10 years, which would mean sometime in 1996, more than 20 years after discharge from service.  The Veteran again complained of itching on his back, legs and forehead for over 10 years in a January 2008 VA medical record.  In light of the above, the Veteran's statements that he has had a continuity of symptomatology since service are not credible and carry no probative weight.  In this regard, the Veteran has continuously reported having skin manifestations for 10 years, and not until he submitted his claim for VA benefits has he related his skin disorder to service.

Additionally, there is no competent medical evidence or opinion that any diagnosed skin disorder is related to the Veteran's military service, and neither the Veteran nor his representative has presented, identified, or even alluded to the existence of any such opinion.  In short, there is no competent medical evidence to support the claim for service connection for a skin disorder (claimed as dermatology and severe skin rash), to include as due to herbicide exposure.

B.  Bilateral sensorineural hearing loss

In addition to the above, continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as sensorineural hearing loss to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.307, 3.309 (2011).  

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2011). 

STRs include a November 1970 induction examination report.  Audiometric testing was performed and revealed that pure tone decibel thresholds as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
-
5
LEFT
15
0
0
-
5

The Veteran was deemed qualified for duty and the Veteran's ears were evaluated as clinically normal.  

In September 1971, the Veteran was seen for complaints of right ear trouble and was found to have otitis.  

An August 1972 periodic examination report reflects that audiometric testing was performed and revealed that pure tone decibel thresholds as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
40
-
60
LEFT
35
35
40
-
60

The Veteran was referred for an ear, nose and throat evaluation due to the above abnormal audiometric findings.  The examiner found that the Veteran had impacted ear wax, bilaterally.  The Veteran's hearing was better after partial removal.   Later that same month the remainder of the wax was removed.  Later in October 1972, it was noted that the Veteran had a repeat hearing test and had "continuous 5's."  His hearing was found to be within normal limits and that the prior abnormal findings were due to impacted ear wax.   

The Veteran's March 1973 separation examination report shows that audiometric testing was performed and revealed that pure tone decibel thresholds as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
10
10
10
10
10

The Veteran's ears were evaluated as clinically normal.  There was no indication that the Veteran complained of hearing loss or any related problems.

VA medical records and private medical records are negative for complaints, findings, or diagnosis of bilateral hearing loss.  There are no audiology records for evaluation of hearing loss and therefore, no audiometric test results.

In May 2008, the Veteran submitted a claim for service connection for bilateral hearing loss and indicated that his hearing loss began in August 1972 and continued to the present.  

In the Veteran's June 2009 notice of disagreement, he stated that he was experiencing severe hearing loss.  

In the Veteran's March 2010 substantive appeal (via VA Form 9), he stated that as a warehouseman in Vietnam and also from serving guard duty, he experienced constant noise of which he felt was due to his impaired hearing.  

During the December 2010 Board hearing, the Veteran testified that loudness and the rifle range caused his bilateral hearing loss.  The Veteran stated that in Vietnam he worked at a warehouse that provided food for the convoy trucks that came through.  He indicated that he was around big trucks and an old "Caterpillar" that made a lot of noise.  See hearing transcript, pages 14-15.  He stated that currently he had ringing in the ears, small pains, and trouble understanding what people were saying.  When asked if the Veteran remembered when he was first diagnosed with hearing loss after service, the Veteran responded "no, I sure don't."  See hearing transcript, page 21.  

In this case, the competent evidence does not reflect the presence of bilateral hearing loss to an extent recognized as a disability during the period of the Veteran's active service.  As noted above, audiometric testing records from service contain no evidence of a bilateral hearing loss disability as defined by 
§ 3.385.  The Board is aware that an August 1972 audiometric testing showed that the Veteran had bilateral hearing loss for VA purposes on that specific date; however, at that time the Veteran was found to have impacted ear wax and that once removed, his audiometric testing results returned to within normal limits of all "5's."  Hence, the Board finds that based on this evidence, it is reasonable to conclude that such temporary decrease in audiometric test results was due to impacted ear wax, not from a bilateral hearing loss disability.  Moreover, no hearing loss disability was diagnosed in service. 

However, the absence of in-service evidence of hearing loss is not fatal to the claim, see Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

In this case, there is absolutely no post-service medical evidence of complaints, symptoms, findings, or diagnosis, of bilateral hearing loss until the Veteran submitted his claim in May 2008 for service connection.  Moreover, neither the Veteran nor his representative has presented, identified, or alluded to the existence of any evidence that the Veteran has current bilateral sensorineural hearing loss disability as defined by 38 C.F.R. § 3.385.  Thus, the Board finds that the Veteran is not credible to the extent that he reports that he has had bilateral hearing loss since active service.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony). 
 
As indicated above, Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  Hence, where as here, there is no competent evidence showing that the Veteran has the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant appeal, the claim for service connection for bilateral sensorineural hearing loss must be denied because the first essential criterion for the grant of service connection-competent evidence of the disability for which service connection is sought-is not met. 

The Board also has considered the applicability of the benefit-of-the-doubt doctrine in adjudicating each claim for service connection.  However, as the preponderance of the evidence weighs against each claim, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990). 

ORDER

Service connection for a skin disorder (claimed as dermatology and severe skin rash), to include as due to herbicide exposure, is denied.

Service connection for bilateral sensorineural hearing loss is denied.


REMAND

Initially, the Board notes that the Veteran was previously represented by the State of South Carolina, Division of Veterans Affairs, as per a June 2009 VA Form 21-22 appointing them as the Veteran's representative.  However, the Veteran was represented by the American Legion at the December 2010 Board hearing.  Importantly, there is currently no VA Form 21-22 appointing the American Legion as the Veteran's representative associated with the claims file.  Hence, on remand, the RO/AMC should clarify with the Veteran his intentions as to representation and associate appropriate documentation with the claims file.

The Veteran initially claimed entitlement to service connection for PTSD; however, in the Veteran's June 2009 notice of disagreement he refers to depression and PTSD, and during the December 2010 Board hearing, the Veteran referred to depression and anxiety.  See hearing transcript, page 11.  The Board here notes that VA must fully and sympathetically develop a claim to its optimum before reaching the claim on its merits.  Hodge v. West, 155 F.3d 1356, 1362-63   (Fed.Cir.1998); see also Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant's identification of the benefit sought does not require any technical precision); and Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider 'the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim'). 

The Board also notes that VA and private medical records show that in addition to PTSD, the Veteran is diagnosed with mood disorder, depression and anxiety, 
Therefore, the Board will develop the Veteran's claim as one for an acquired psychiatric disorder, to include one for entitlement to service connection for PTSD. 

In this regard, the Board notes that, during the pendency of the Veteran's appeal, the regulations governing service connection for PTSD claims have been amended.  To establish service connection for PTSD, there needed to be medical evidence diagnosing the disorder in accordance with VA regulation (i.e. DSM-IV), credible supporting evidence that the claimed in-service stressor actually occurred, and medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011).  Under the new regulations, if a Veteran's claimed stressor relates to a fear of hostile military or terrorist activity, then lay testimony may establish the occurrence of the claimed in-service stressor, absent clear and convincing evidence to the contrary.  This lay evidence is sufficient only if the claimed stressor is consistent with the places, types, and circumstances of the Veteran's active military service, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the symptoms are related to the claimed stressor.  75 Fed. Reg. 41, 092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3) (2011)).  See also VBA Training Letter No. 10-05 (July 16, 2010).

The Veteran has identified that during service in Vietnam he was with the 506th Service and Support Company at Long Binh when he heard rocket fire and mortar attacks in the distance.  See hearing transcript, page 12.  The Veteran's service personnel records confirm that he was assigned to this unit while in Vietnam and that the Veteran's principal duty was that of a heavy vehicle driver from September 1971 to April 1972.  The Veteran has submitted internet copies supporting his contentions that his unit was in Long Binh during his tour in Vietnam.  

In light of the above, the Board finds that the RO/AMC should undertake efforts to obtain additional information that may corroborate the Veteran's assertions, to include whether his unit was in an area that sustained enemy fire.  Thereafter, the Veteran should be afforded a VA psychiatric examination.

With regard to the claim for service connection for DM, type II, the Board notes that at the time of the March 2009 rating decision, a November 2008 VA supplemental opinion found that the Veteran did not have either type 1 or type 2 diabetes and that the correct diagnosis was impaired fasting glucose.  Since that time, the Veteran has submitted VA medical records showing that he is taking Metformin and he was being seen for blood sugar log reviews.  See June 2009 VA medical records.  In addition, a February 2010 VA medical record reflects that the Veteran was assessed with DM, and also states that the Veteran has diabetic neuropathy.  Thus, these records indicate that while the Veteran might have only had impaired fasting glucose at the time of the November 2008 VA medical opinion, he may currently have a diagnosis of DM and possible secondary conditions.  Hence, the Board finds that an additional remand is warranted to determine if the Veteran currently has a diagnosis of DM, type II.  

With respect to the issue of entitlement to service connection for hypertension, the Board notes that during the December 2010 Board hearing, the Veteran expanded his theory of entitlement to include as secondary to DM.  Thus, the Board notes that the issue of service connection for hypertension, to include as secondary to DM, is inextricably intertwined with the issue of entitlement to service connection for DM, which is being remanded, as discussed above.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Remand is required because the development and readjudication of whether DM warrants service connection is necessary before the Board can determine whether the Veteran's hypertension should be service connected as secondary thereto

Accordingly, these matters are REMANDED for the following actions:

1.  Provide the Veteran with a VA Form 21-22 and instructions on the designation of a representative. Associate any response received with the claims file.  If there is a currently signed power of attorney form in the files of the American Legion that should be associated with the claims file. 

2. The RO/AMC should send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.

The RO/AMC should also explain the type of evidence that is his ultimate responsibility to submit, to specifically include notice as to the evidence need to support his claim for service connection for hypertension on a secondary basis, under the provisions of 38 C.F.R. § 3.310 (revised effective in October 2006) and the amended regulations for establishing service connection for PTSD.

3.  The RO/AMC should obtain from the Sumter CBOC all outstanding medical records from July 2009 to the present.  The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  If records sought are not obtained, the appellant and his representative should be so notified and given the opportunity to obtain the records.

4.  The RO/AMC should undertake the appropriate steps to verify the Veteran's stressors, to include providing copies of the Veteran's service personnel records and any other relevant evidence, to the United States Army & Joint Services Records Research Center (JSRRC) and/or other appropriate authority.  Request that the researchers provide the unit history for the Veteran's unit.  If more detailed information is needed for such research, as noted, the Veteran should be given the opportunity to provide it.  Any and all responses received from JSRRC or other researcher should be properly documented in the Veteran's claims file.

5.  Thereafter, a VA psychiatric examination should be performed by an appropriate examiner in order to determine the etiology, nature and severity of any psychiatric illness, to include PTSD.  The claims folder must to be made available to the examiner in conjunction with the examination.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.

If the diagnosis of PTSD is deemed appropriate, the examiner should opine whether the Veteran's claimed stressors, as identified above, is/are related to the Veteran's fear of in-service hostile military or terrorist activity.

In addition, after reviewing the claims file and examining the Veteran if any other acquired psychiatric disorder is found, the etiology of that disorder should also be set out, to include whether it is more likely than not (50 percent probability or higher) was related to the Veteran's military service.

The examiner should set forth all examination findings, together with the complete rationale for all conclusions reached.

6.  Thereafter, a VA diabetes mellitus examination should be performed by an appropriate examiner in order to determine whether the Veteran has diabetes mellitus, type 1 or type 2, and if so, the nature and severity of the disability.  The claims folder must to be made available to the examiner in conjunction with the examination.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.

Further, if DM, type II is diagnosed, the examiner should opine whether it is at least as likely as not (i.e. there is a 50 percent or greater probability) that hypertension (a) was caused, or (b) is aggravated by the Veteran's DM, type II.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, consistent with 38 C.F.R. § 3.310 (as revised effective in October 2006).

The examiner should also opine whether it is at least as likely as not (i.e. there is a 50 percent or greater probability) that the Veteran's hypertension is related to his military service.  If the examiner is not able to respond to these questions as they are outside the realm of his expertise, such should be stated in his report.  Then, the RO/AMC should schedule the Veteran for an examination with an examiner with the appropriate expertise who can respond to the questions posed above as to the etiology of the Veteran's hypertension.  

The examiner should set forth all examination findings, together with the complete rationale for all conclusions reached.

7.  Thereafter, the RO/AMC should readjudicate each claim remaining on appeal in light of all pertinent evidence and legal authority. 

8.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2011).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


